IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-170-CV



CENTRAL FREIGHT LINES, INC.; MERCHANTS FAST MOTOR
LINES, INC.; TNT BESTWAY, INC.; AND 
RAILROAD COMMISSION OF TEXAS,

	APPELLANTS

vs.



B-LINE DELIVERY SERVICE, INC.,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 93-12557, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM
	The appellants have filed an unopposed joint motion to dismiss this appeal.  The
motion is granted.  Tex. R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed on Joint Motion
Filed:   January 25, 1995
Do Not Publish